Title: From George Washington to Philip John Schuyler, 16 March 1782
From: Washington, George
To: Schuyler, Philip John


                        
                            Dear Sir,
                            Philada 16th March 1782
                        
                        I have only leisure to acknowledge the receipt of your favor of the 6th by the return of Mr Ranselaer: and to
                            thank you for your attention in keeping me so constantly & minutely advised, of the matters in agitation, as well
                            as the general system of policy in your quarter.
                        I have the pleasure to congratulate you, on the capture of St Christophers, Nevis & Montserat by our
                            Allies—altho’ there is no official intelligence of this success, it comes in such a manner as that I have no doubt of the
                            authenticity of it.
                        I flatter myself I shall be on the North river before your Assembly rises—& with the hope of seeing
                            you e’re you return to Albany. Mrs Washington joins me in best wishes to Mrs Schuyler & your family. With sentimts
                            of the purest esteem and affecte. I am—Dr Sir Yr Most Obedt & obligd Servt
                        
                            Go: Washington
                        
                    